UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6322



HERMAN C. NEWMAN,

                                              Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-886-2)


Submitted:    June 6, 2003                     Decided:   July 9, 2003


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herman C. Newman, Appellant Pro Se.      Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman C. Newman, a Virginia prisoner, seeks to appeal the

district   court’s    order    adopting   the   magistrate    judge’s

recommendation to deny relief on his petition filed under 28 U.S.C.

§ 2254 (2000).   An appeal may not be taken from a final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court absent a “substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Newman has not made the requisite showing.     Accordingly, we

deny the motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED


                                  2